INTER-AMERICAN DEVELOPMENT BANK

URUGUAY

CARAPE WIND POWER PROJECT
(UR-L1086)

Category B Project

Environmental and Social Management Report
(ESMR)

September 2013
TABLE OF CONTENTS

I. INTRODUCTION

II. PROJECT DESCRIPTION

III. COMPLIANCE STATUS AND PROJECT STANDARDS

IV. KEY ENVIRONMENTAL AND SOCIAL IMPACTS AND RISKS

V. MANAGEMENT AND MONITORING OF ENVIRONMENTAL, SOCIAL, HEALTH
AND SAFETY AND LABOR IMPACTS AND RISKS

VI. REQUIREMENTS TO BE INCLUDED IN THE LEGAL AGREEMENTS

APPENDIX

I. Photos
Il. Environmental and Social Action Plan (ESAP)
I. INTRODUCTION

Summary Table

Country

Uruguay

Sector

Infrastructure and Energy

Project Name

Carape Wind Power Project

Borrower and / or Sponsor

Fingano S.A. and Vengano S.A.

Executing Agency and / or Company

Fingano S.A. and Vengano S.A.

Transaction Type

Project Finance

Total Project Cost (in US Dollars)

US$ 221 million

IDB A-Loan (if applicable)

Up to US$ 89 million

B-Loan/Co-lenders

China Fund (US$44,5 million)

Bank of the Republic of Uruguay (US$40,2
million)

Environmental Category

B

Project Team

Team
Collins
Chiaramonte,
(SCF/INF), Maria Conejo (SCF/INF),
Augusto Repetto (LEG/NEG), Juan
Paredes (INE/ENE) under the supervision
of Jean-Marc (Chief,
SCF/INF)

Gian Franco Carassale,
Leader (SCF/INF),
(VPS/ESG),

Project
Steven
Federico

Aboussouan

Background

The Project is the result of an effort by the Government of Uruguay (“GoU”) to diversify
the Country’s electricity matrix and reduce dependence on imported fossil fuels, which
provided approximately 58 percent of the energy supply in 2009. In this context, the
Sponsors successfully participated in the first wind and second wind energy tenders

2.1

conducted by the Administracién Nacional de Usinas y Transmisiones (“UTE” or the
“Off-taker”), the governmental energy utility of Uruguay in January 2011 and August
2011. As a result the Borrowers were awarded two 20-year power purchase agreements
(PPA) the first to Fingano S.A and the second to Vengano S.A.

Fingano S.A. and Vengano S.A., the Borrowers, are seeking financing from the IDB for
the construction, operation and maintenance of a 50 MW wind farm (Carape I) and a 40
MW wind farm (Carape II). Additional financing is expected to come China Co-
Financing Fund for Latin America and the Caribbean (the “China Fund”) and Banco de la
Republica Oriental del Uruguay (“BROU” and together with the IDB and the China
Fund1, the “Senior Lenders”). In addition, the Inter-American Investment Corporation
(“IIC”) together with the Corporacion Interamericana para el Financiamiento de
Infraestructura (“CIFI” and together with the IIC, the “Subordinated Lenders”) will
extend subordinated loans.

The Borrowers are owned by consortium consisting of Corporacion America S.A. (40%),
Grupo San Jose (40%), and Contreras Hermanos S.A. (20%). Corporacion America S.A
is diversified Argentinean group with presence in Latin America, Asia and Europe and
with over 7.000 employees. It currently operates in manufacturing, energy, infrastructure
and agribusiness and is making significant efforts in renewable energy in Argentina,
Chile and Uruguay. Grupo San Jose is Spanish group established in 1975 with presence
in Europe, America, Asia and Africa. It employs over 3.200 employees. Grupo San Jose
has significant expertise in wind farm construction, with over 500 MW installed and also
operated in other areas such as real estate, energy and concessions. Contreras Hermanos
S.A is an Argentinean group with an over 50 year track record in engineering,
infrastructure, oil & gas (over 10,000km of pipelines installed), mining, energy and
concessions. It has presence in southern cone of Latin America and employs 7.200
employees.

Il. PROJECT DESCRIPTION
Project Components

The “Project” consists of the construction, operation and maintenance of a 50 MW wind
farm (Carape I) and a 40 MW wind farm (Carape II), also referred to as Fingano and
Vengano, respectively, and their associated facilities to be constructed in a zone of high
wind potential in the Carape Hills, north of the City of San Carlos in the Departamento de
Maldonado, Uruguay (see Figure 1). The Project site lies approximately 20 km south of

+ The Transaction Consultation Document approved by non-objection of the China Co-Financing

Fund for Latin America and the Caribbean on May 14, 2013
the City of Aigua, approximate population 3,000 individuals (see Figure 2). The wind
project areas lie on adjacent land areas (the Carape I site lies directly north of the Carape
II site) between Route 39 and Route 109, approximately seven km to the east of Route 39
and approximately four km to the west of Route 109. The information provided below
has been obtained from the EIAs for the Fingano and Vengano projects.

Figure 1. Project Vicinity

2.2

Figure 2. Project Location

The Project encompasses the installation or construction of the following components: i)
installation of 17 wind turbines (Vestas V112) with a nominal capacity of 3.0 MW each
(Carape I - Fingano) and installation of 14 wind turbines (Vestas V112) with a nominal
capacity of 3.0 MW each (Carape II - Vengano); ii) construction of one substation, which
will be shared by both facilities iii) a shared 39 km-long, 150 kV transmission line to
connect the wind farm to the national grid; iv) several smaller underground low-tension

6
transmission lines within the wind project area; and v) construction of access roads to be
used for construction, maintenance and service within the wind project area (see Figure 3
for Site Layout).

a) Wind Turbines: The 31 Vestas V112 wind turbines to be installed on the site will
have a tower height of 84 m and a rotor diameter of 112 m (see Figure 3 for site layout).
Each rotor contains three blades and has a swept area of approximately 9,852 m’. The
V112 has a start-up wind speed of 3 m/s and a cut-out wind speed of 25 m/s, with a re-
cut-in speed of 23 m/s. The turbines will each occupy an area of 0.11 ha for the
foundation. A total of 3.41 ha will be occupied by the 31 turbines and a small area
surrounding each turbine will be cleared for service and maintenance at each turbine
location. Each generator will require a work platform of approximately 2,100 m’ and will
include a concrete foundation roughly 20 m in diameter and 2 m deep. Concrete for the
foundations will be supplied from an existing batch plant in Aigua. Approximately 500
m° of material will be excavated at each turbine site to prepare the foundation and work
platform..

b) Substation: One, shared substation will be constructed for the Fingano and Vengano
projects. It will be constructed on the Fingano site and will be owned by Fingano S.A.
The Project substation (31.5 kV/150 kV) will be constructed to support the Project and
will serve as the connection to the national grid. The substation will occupy an area of
approximately 0.5 ha. A security fence will be installed around the substation.

c) Transmission Line: A 39 km-long 150 kV above ground transmission line will
connect the Project (Fingano and Vengano) to the Uruguayan national grid (UTE). A
separate EJA was prepared for the transmission line. Negotiations with the land owners
along the transmission line have not yet occurred in order to agree land lease terms. The
consultation and negotiation process for the transmission line will be conducted by UTE;
due to the length of transmission line, approximately 66 parcels are expected to be
impacted. According the regulation 349 of the Ministerio de Vivienda Ordenamiento
Territorial y Medio Ambiente (2005) consultation for transmission lines below 150 kV is
not required in Uruguay; however, the Bank does require consultation with affected
parties. The consultation process conducted by the Borrower for the wind project area
did include the transmission line alignment will be monitored by the Bank and land lease
agreements, when finalized, will be provided to the Bank.

d) Low Tension Underground Transmission Lines: Smaller, low-tension underground
transmission lines, each 31.5 kV, will be installed to connect the individual generators to
the substation and then into the 150 kV transmission line. These smaller transmission
lines will have a total length of 22 km (11 km for Fingano and 11 km for Vengano) and
will be buried in trenches 1.2 m deep and between 0.60 m and 1.35 m wide. The
alignment of the underground lines will follow the access roads.
e) Access Roads: A total of approximately 30 km of access / maintenance roads, some of
which currently exist, will be constructed and/or maintained to allow access of heavy
construction equipment and supplies as well as long-term service and maintenance of the
wind farm. This includes 11 km of new access roads and 7 km of improvements to
existing roads within the Fingano site and 11.25 km of new access roads and 0.7 km of
improvements to existing roads within the Vengano site. The access roads will be
between 5 m and 11 m wide and will remain unpaved. Rock and other material
excavated during the preparation of the turbine foundations will be crushed to be used as
base material for the new access roads. Magnesium chloride (bischofita), commonly used
dust suppressant, may be applied to the access roads, if needed.

Table 1: Project Component Information

Project Aspect Carape | (Fingano) Carape 2 (Vengano)

Capacity /|50 MW / 17 Vestas V112|40 MW / 14 Vestas V112

Turbines turbines turbines

Total Wind Project | 2,135 Ha. (12.16 Ha) 2,135 Ha. (9.33 Ha)

Area (Disturbed

Area)

Substation Shared substation (31.5/150kV) occupying approximately 0.5
ha.

150 kV | shared 39 km-long, 150 kV transmission line

Transmission Line

Low-Tension 11 km 11 km
Underground

Transmission Lines

Access Road (km)
(Ha)

11 km of new road
7km of existing road

11.25 km of new road
0.7 km of existing road

Prefabricated units

12. units (peak during
construction; will decrease
after completion of main

control building)

12. units (peak ~— during
construction; will decrease
after completion of main

control building)

Ha of disturbance
at Foundations

During construction: 3.7 ha
(0.22 ha/turbine)

After construction:
0.11 ha/turbine)

1.9 ha(

During construction: 3.0 ha
(0.22 ha/turbine)

After construction:
0.11 ha/turbine)

1.58 ha(

Living quarters

None, workers will be accommodated in local communities

Offices / Storage 70m” 70m”

Hazardous waste | 10 m” 10 m”

storage

Water 5000 I/day - 32 I/person/day | 4000 I/day - 25 I/person/day

Consumption

(construction)

Water 100 I/day - 17 I/person/day 80 I/day - 13 I/person/day

Consumption

(operations)

Wastes (non- | Construction — 140 kg Construction — 110 kg

hazardous) Operation -3 kg/day Operation — 2kg/day

Wastes (hazardous) | Construction — 750 kg Construction —550 kg
Operation -0 kg Operation -0 kg

Air Emissions (CO” 143,889 ton CO>/year 115,111 ton CO>/year

reduction) =

Estimated

Number of | Construction — 80-160 Construction — 80-160

Workers Operations — 6 on-call maintenance personnel for both facilities

23

24

25

Environmental and Social Setting

The two Carape Project sites are located in the Carape Hills, approximately 45 km north
of the City of San Carlos and 20 km south of the City of Aigua in the Departamento de
Maldonado in southern Uruguay. The terrain’s mountainous topography creates an area
rich in wind resources. Other wind power projects have identified the area as a potential
development area and additional large-scale wind farms are currently in the development
stage in the same general area of southern Uruguay. The Caracoles, Minas I, Palmatir,
and Libertador projects are just a few examples of other projects in the general area of
southern Uruguay.

According to the two EIAs, the wind project covers an area of approximately 2,135 ha, of
which a total of 21.49 ha (approximately 1%) will be permanently affected by the
construction of the wind turbines, maintenance roads, internal transmission lines, and the
substation. The overall wind project area has already been largely impacted by human
activities, primarily agriculture and cattle grazing. The landscape appears to be mostly
composed of pasture lands with several eucalyptus and pine plantations that have been
planted over the years apparently as small-scale, private agroforestry projects. Recently
planted groves of both pine and eucalyptus observed during the February 2013 due
diligence mission indicate that the trend of planting a non-native and introduced species
for relatively quick harvest and economic gain continues.

The southern border of an Important Bird Area (IBA), the Serrania del Este, lies
approximately 1.5 km to the north of the wind project area. The IBA is home to the
Carpinterito Enano (Picumnus nebulosus) and the Nandu (Rhea americana) a flightless
bird similar to the ostrich; these two birds are listed as Near Threatened per the IUCN
Red List. A bird baseline survey has been conducted in accordance with the Bank’s
request to conduct bird surveys during one of the two annual migration seasons.
2.6

27

28

Following the bank’s request, the Project contracted an environmental consulting firm,
Estudio Ingenieria Ambiental, to conduct a series of four bird surveys on the Project site
in order to comply with the Bank’s standards for pre-construction surveys. According to
the best information available, no migratory routes cross the wind project area; a known
migratory route passes much further north of the limit of the wind project area, likely in
the northern part of the IBA. Several Nandu individuals were observed during the due
diligence mission in a field located a few kilometers from the project area. Due to the
short construction period and minimal habitat disturbance the impact to the rhea is
expected to be minimal. Little is known concerning how a wind farm may impact the
thea, as such; the Monitoring Plan should include monitoring the number of individuals
present in the area and document behavior patterns to determine if the turbines have any
significant impact on the species. Since the bird is flightless it does not pose a collision
risk.

The EIAs for the Project did not identify any other species of concern; however, survey
methods for birds, reptiles, amphibians and mammals did not appear to be adequate. The
Borrower was asked, by the Bank, to conduct more thorough surveys for all species. In
response to the Bank’s request, the Borrower contracted a local consultant with
experience in these types of surveys and new surveys (bird, bat, mammal, reptile, and
amphibian) have been completed to Bank standards. A few protected bird species were
identified on the site; however, analysis of their flight patterns indicates a low risk of
collision with turbine blades.

Some small streams exist within the lower areas of the wind project and serve as
important drainages for the hilly terrain. Several cattle ponds were also observed on the
property. The EIAs did not identify any sensitive species living in or near the stream
beds or cattle ponds. Nevertheless, stream beds, cattle ponds and riparian areas are
considered to be sensitive environments and will be protected. Engineering design has
placed the turbines and other project related infrastructure away from these sensitive
areas.

The EIAs did not identify the project area as Critical Natural Habitat; however, the
Bank’s internal Decision Support System (DSS) has identified the area as Critical Natural
Habitat based on information provided from NatureServe and the Nature Conservancy
declaring the areas to be “Critical Ecosystems”. The two sensitive habitat types include
Northern Uruguay Well Drained Grasslands and Uruguayan Mountain Region
Scrublands. The protected status is based on the habitat’s role in protecting biodiversity
as well as the severity of existing threats to the habitats including conversion to
croplands, pasturelands, and afforestation with non-native tree species.

Social Setting

10
2.9

2.10

2.11

2.12

2.13

2.14

The closest cities to the Carape Project areas are Aigua, 20 km to the north, and San
Carlos, approximately 45 km to the southwest. The wind project area also includes four
cattle ranch properties, all of which have signed land lease agreements with the
Borrowers in order to place turbines within the respective properties. There are an
additional 66 parcels which will be impacted by the transmission line alignment. UTE
will be conducting the negotiations for land use payments to these property owners.

Aigua is a town of approximately 3,000 residents located approximately 20 km north of
the project area at the intersection of Route 39 and Route 109. Aigua is a small, tranquil
city which boasts modern conveniences such as electricity, telephone, radio, television,
sewers, and schools. The town hosts an annual boar hunt which is a national event
drawing participants from across the country. The town is located only 40 minutes from
the resort city of Punta del Este and draws many hikers and mountain bikers to enjoy
scenic trails. As Aigua is the closest city to the wind farm, the majority of the labor
required for construction is expected to come from Aigua. Transportation to the Project
area will be facilitated by the city’s location between two major routes; however, the
Project is likely to provide transportation services for workers.

San Carlos has a population approaching 30,000 residents and is located approximately
45 km south of the Project area, also on Route 39 and just south of Route 9. San Carlos
is a larger town with even more modern conveniences: better schools and healthcare
facilities, entertainment, including movie theatre, a zoo, and a football team. San Carlos
and the surrounding areas are known for their agricultural and in particular, cattle
ranching industries. Laborers may be sought from San Carlos to work on the Project if a
sufficient number of workers cannot be located in Aigua.

The Project area itself is largely uninhabited; however, four domiciles do exist within one
km of the wind project area. These four property owners are cattle ranchers and all four
have signed land lease agreements with the Borrower. The Borrower has established a
500 meter minimum buffer zone around any house to avoid impacts from noise or the
blinking affect associated with wind turbines. The closest turbine to a home site is
actually located at a distance of 600 meters.

Another 66 parcels will be impacted by the construction and operation of the
transmission line. Under Uruguayan law, UTE is owner and operator of all transmission
lines within Uruguay. UTE will be conducting the negotiations for the land use purchase
agreements for impacted property owners along the transmission line corridor. This
process is underway and is expected to terminate in April 2013.

The local communities depend on agriculture and cattle ranching as the main source of
income. Property owners within the wind project area live a very rural lifestyle with
fairly large ranch style homes surrounded by vast grazing land. Cattle raised for meat is

11
2.15

217

2.18

3.1

the primary source of income in the area; however, land owners in increasing numbers
are planting pine and eucalyptus plantations. Some farmers in the area also produce
olives, primarily to produce olive oil. All the homes in the immediate vicinity do have
electricity, telephone and running water. For access to most social services residents
must travel either to Aigua (20 km) or to San Carlos (45 km).

Indigenous Peoples: There are no indigenous people living within the wind project area,
nor within the surrounding communities.

Project Schedule and Workforce

Based on information provided in the EIAs and during the due diligence mission,
construction on each project is scheduled to begin by April of 2013 with an estimated 15
month construction period. Operations are scheduled to commence on the Fingano
facility by the end of July 2014. The Vengano facility is expected to come on-line
shortly thereafter.

A workforce of approximately 160 people is expected, on average, with a maximum of
160 employees during peak construction, split between the two facilities. Nearly all of
the workforce will be comprised of local workers from the neighboring communities,
particularly Aigua, only 20 km away. As the majority of the workforce will be local, no
worker camps will be constructed on the site. Prefabricated units will be used to provide
workers with changing rooms and a canteen. Due to remote monitoring capabilities of
modern wind farms, it is currently anticipated that only six on-call staff will be required
during operations for both facilities. These individuals will be present primarily to fulfill
any maintenance operations required on equipment.

Alternatives Analysis

The project ESIA only analyzes the preferred alternative, or “the Project”; it does not
provide a detailed alternatives analysis. The Project developer did conduct its own
internal procedure to identify several alternative site locations and a selection process
ensued to identify the preferred alternative. Selection criteria included geographical area
which provides optimal wind conditions allowing for the use of 3 MW turbines rather
using larger numbers of smaller capacity turbines as well as other factors including land
ownership, proximity to existing infrastructure (substations and transmission lines),
accessibility, and distance from major human settlements.

III. COMPLIANCE STATUS AND PROJECT STANDARDS
Appraisal Process and Local Requirements

Uruguay Law 16.466/94 Law of Environmental Impact Evaluation and Decree 345/2005
classifies projects and defines the degree of environmental impact evaluation required by

12
3.2

3.3

projects. The Direccion Nacional de Medio Ambiente Division Administracion
(DINAMA) in Montevideo, granted the Declaration of Environmental Viability for the
Carape I Project on 03 February 2011 and for the Carape II Project on 13 August 2012
following a review of the required environmental documentation (Viabilidad Ambiental
de Localizacién). Under these regulations, both the Carape I and Carape II projects have
been classified as Category B projects, each thus requiring the preparation and submittal
of an Environmental Impact Assessment (EIA). Separate EIAs were prepared and
submitted to DINAMA for approval. The environmental license for Fingano was granted
by DINAMA on July 22, 2013 while the environmental license for Vengano is still
pending; the Vengano EIA was provided to DINAMA on 15 January 2013. The EIAs for
both the Fingano and Vengano projects have been provided to the Bank for review. The
Ministerio de Industria, Energia, y Mineria (MIEM) granted permission for the Fingano
project on 25 July 2011; MIEM granted permission for the Vengano project on 16
October 2012.

IDB Safeguard Policies

The Project triggers the following directives of IDB’s OP-703 Environmental and
Safeguards Policy: B.2, Country Laws and Regulations; B.3, Screening and
Classification; B.4, Other Risk Factors; B.5, Environmental Assessment Requirements;
B.6., Consultations; B.7, Supervision and Compliance; B.9 Natural Habitats and Cultural
Sites; B.10 Hazardous Materials; B.11 Pollution Prevention; and B.15 Co-Financing
Operations. The triggering of B.4, Other Risk Factors, relates to processes within the
project cycle which will be controlled and conducted by UTE rather than the Borrower
(see Table 2 below for details). The OP-702, Disclosure of Information Policy also
applies for this Project. Based on available documentation, it is possible that OP-710 on
involuntary resettlement will be triggered for this Project due to the number of impacted
property owners which may experience economic displacement due to the alignment of
the transmission line. It does not appear that any physical resettlement will occur in
relation to the Project. Based on available information, the Project had been classified by
the Bank as a Category B operation.

Table 2, below, illustrates the Project’s capacity to comply with IDB’s various policies
and directives.

Table 2: Compliance with IDB Policies and Directives

Policy / Directive Applicable Aspect Compliance Rationale

OP-703 Environmental
and Safeguards
Compliance

13

B.1 Bank Policies

Compliance with
applicable IDB policies

The project is currently fulfilling
commitments made to the Bank
(see ESAP) in order to be in full
compliance with all IDB policies
and directives. The implementation
of the ESMP will ensure the Project
remains in compliance once
construction commences and
throughout operations.

B.2 Country laws

Compliance with
country laws and
regulations

The project is currently in full
compliance with all Uruguayan
laws and regulations. Land lease
agreements have been made with
the property owners in the wind
project area and negotiations are
occurring between UTE and land
owners along the transmission line
alignment. Environmental permits
have been obtained for Fingano and
are in the final process of
completion for Vengano.

B.3 Screening and
Classification

Application of
appropriate
classification

The Project has been screened for
its potential environmental and
social impacts and has been
classified as a Category B
operation.

B.4 Other Risk Factors

Third party
negotiations

The project will result in economic
displacement along the transmission
line corridor, which must comply
with the Bank’s policy on
Involuntary Resettlement. The
negotiations and compensation will
be conducted by UTE, not the
Borrower. Land lease / land use
contracts with impacted property
owners along the transmission line
will be provided to the Bank.

14
B.5 EA Requirements

Application of
adequate assessment
process

In accordance with both Uruguayan
regulations and Bank policies for
Category B projects, Environmental
Evaluations (Assessments) were
prepared for each project. For these
projects, individual Declaraciones
de Impacto Ambiental (DIAs) were
submitted to the government of
Uruguay. DINAMA has issued the
license for Vengano; the license for

Fingano is pending.

B.6 Consultations

Project has undergone
appropriate public
consultation

The project has conducted two
public consultation meetings with
the national and local authorities as
well as the impacted communities.
One meeting was held in Aigua on
December 21, 2011 and the other
was held in Montevideo on
December 22, 2011. The Project
plans to conduct at least one more
public consultation meeting to

reflect recent changes to the project
design. To date, the community
supports the operation. Comments
from the public have revolved
around employment opportunities
with the project.

B.7 Supervision and
Compliance

Internal supervision
and reporting

The Project’s ESMP will contain
provisions for self-monitoring and
supervision, as well as supervision
of contractors, in order to maintain
a high level of compliance.
Additionally, Government entities,
as well as the IDB Environmental
Safeguards Unit, in cooperation
with Co-Lenders, will conduct their
own supervision of the project. The

Project will submit monthly
compliance reports during

15

construction and annual compliance

reports during operations.

The Project does not impact

B.8 Transboundary
Impacts

N/A

neighboring countries.

B.9 Natural Habitats and
Cultural Sites

Conversion of natural

habitat

The project is situated within

regional grasslands that have been
identified by NatureServe and The

Nature Conservancy as critical
ecosystems that are important for
biodiversity conservation. These
habitats are important remnants of
once expansive grasslands that are
home to several globally threatened
bird species. Throughout their
range, these grasslands are under
substantial threat from conversion
to agricultural croplands,
afforestation with non-native tree
species, and historically from the
invasion of non-native pasture
species. Consequently, the Bank
considers these habitats to be
critical natural habitat. This habitat
type is abundant throughout
Uruguay. Since approximately
126,663 Ha of the defined critical
natural habitat exist, the project
does not appear present a
significant conversion or
degradation of critical natural
habitat. The Project area current
land use is pastureland eliminating
the threat of conversion and in
order to preserve the wind resources
within the Project area, no
eucalyptus groves will be planted.

B.10 Hazardous
Materials

Waste management

The project’s ESMP will provide a
strict waste management program.

16
Due to the nature of the operation,

few hazardous materials are stored
(minimal amounts of fuel and paint)

hazardous materials will be stored
at the facility during operations. A

on-site during construction

and it is envisioned that no

licensed contractor will be
contracted to handle the waste
management.

The project’s ESMP will provide

B.11 Pollution
Prevention

Pollution control and
CO, emissions

measures to control pollution such
as sediment run-off. The project
will reduce the country’s CO

emissions by 259,000 ton CO2/year
(estimated for both facilities
combined) by providing a source of
green energy.

B.12 Projects Under N/A The Projects are not currently under
Construction construction,
B.13 Non-Investment N/A N/A
and Flexible Lending
Instruments
N/A N/A

B.14 Multiple Phase
Loans

The Project’s ESMP will comply

B.15 Co-Financing

other lenders

Potential presence of

with other lender’s policies and

Operations
assist the Project to maintain a high
level of compliance.
B.16 In-Country N/A N/A
Systems
B.17 Procurement N/A N/A
N/A No involuntary resettlement in the

OP-710 Involuntary
Resettlement

form of physical displacement will

occur as a result of the project;

17
however, there will be
approximately 66 property owners
who will experience economic
displacement due to the placement
of the transmission line. These
negotiations will be conducted by
UTE but will need to be in
compliance with the Bank’s policy
on Involuntary Resettlement. The
Bank will monitor the negotiation
process and review land lease / land
use agreements.

OP-765 Indigenous
Peoples

N/A

No indigenous communities or
peoples will be negatively affected
by the Project; and no indigenous
groups have been identified in
surrounding areas.

OP-704 Disaster Risk
Management Policy

N/A

The area is not known to be a
disaster risk area.

OP-270 Gender
Equality

Avoiding gender
discrimination within
the Project or as a
result of the Project.
Providing opportunities
for women.

Women will be incorporated into
the labor force when feasible; no
gender discrimination will occur
due the project. The Project is
currently attempting to identify
social programs to benefit women
and children in the local area.

OP-102 Access to
Information Policy

Project information
disclosure

The Project has adequately
disseminated information in the
local community in radio
advertisements and letters to
stakeholders. Two public
consultation meetings (one local
and one in Montevideo) have also
occurred; a third may also take
place in the local community. IDB
will also make relevant Project
information available on its

18

34

3.5

3.6

4.1

website.

Project Requirements and Standards

The Borrower does not have an accredited corporate Environmental Management System
such as ISO 14001:2004 standards for Environmental Management, or OHSAS
18001:2007 Occupational Health and Safety Management standards; however, the
consortium has European roots and has significant experience in the construction and
operation of wind facilities.

The Project is in the process of preparing a project-specific Environmental and Social
Management Plan (ESMP) as defined in the ESAP. The ESMP will outline the
Borrower’s environmental and social responsibilities including waste management,
traffic management, health, safety and labor, monitoring and auditing. The ESMP will
also address specific project location related issues such as erosion control, spoils
management, and road safety and will describe any detailed measures required (if any) to
mitigate any potential issues.

The Borrower is developing a project-specific Social Support Program and a Community
Relations Plan. The company is currently envisioning working with local schools to
provide local school children with an opportunity to visit the wind farm (following the
completion of all construction activities) in order to learn about wind energy. The Project
is also encouraged to identify and promote projects and programs directed at supporting
and improving the lives of women and children in the area. The Community Relations
Plan contains the initial plans for the development of a Grievance Mechanism which will
be implemented and tracked upon finalization of the plan.

IV. KEY ENVIRONMENTAL AND SOCIAL IMPACTS AND RISKS
Summary of Key Impacts and Risks

The primary potentially negative environmental impacts and risks during construction
phase will be mainly associated with the erection of the wind turbines, the installation of
the transmission line, the substation and the access roads. Main construction impacts are:
(i) habitat disturbance; (ii) soil erosion; (iii) dust generation; (iv) increase in heavy traffic;
(v) noise; (vi) loss of vegetation; and (vii) occupational health and safety hazards for the
workforce. Most of these construction impacts and risk can be adequately mitigated
through the implementation of appropriate management plans.

19
42

43

44

45

46

Transmission Line: UTE owns and operates all transmission lines within Uruguay and
therefore, the routing, permitting, and consultation is controlled by UTE, with some
cooperation with the Borrower, and follows a different regulatory process than the wind
farm. This process is ongoing and as such the potential site-specific impacts are less
defined. Generic potential environmental impacts and risks typically associated with the
construction of a transmission line include: disturbance to habitat (flora and fauna) from
clearing of the right-of-way, increased soil erosion, increased use of previously
inaccessible areas, increase in heavy traffic from construction equipment, increase in
dust, increase in noise, risk of collision for birds, conversion of land use with visual
impacts, and economic displacement.

Once in operation, the potential main impacts and risks are: (i) bird and bat collision; (ii)
barrier effects to movements of birds, both resident and migratory species; (iii) loss of
vegetation; (iv) accidental discharges of hazardous materials; (v) community health and
safety hazards; (vi) noise impacts caused by the wind turbines; and (vii) blinking effect
caused by the turbine blades during dawn and dusk hours.

Environmental Impacts and Risks

Potential negative environmental impacts and risks during construction phase will be
mainly associated with the erection of the wind turbines, the installation of the
transmission line, the substation and the access roads. Main construction impacts are: (i)
habitat disturbance; (ii) soil erosion; (iii) dust generation; (iv) increase in heavy traffic;
(v) noise; (vi) loss of vegetation; (vii) occupational health and safety hazards for the
workforce; and (viii) visual impacts near Uruguay’s tallest mountain. Most of these
construction impacts and risk can be adequately mitigated through the implementation of
appropriate management plans.

Transmission Line: UTE owns and operates all transmission lines within Uruguay and
therefore, the routing, permitting, and consultation is controlled by UTE and follows a
different regulatory process than the wind farm. This process is ongoing and as such the
potential site-specific impacts are not yet fully known. Generic potential environmental
impacts and risks typically associated with the construction of a transmission line
include: disturbance to habitat (flora and fauna) from clearing of the right-of-way,
increased soil erosion, increased use of previously inaccessible areas, increase in heavy
traffic from construction equipment, increase in dust, risk of collision for birds, and
conversion of land use with visual impacts.

Once in operation, main impacts and risks are: (i) bird and bat collision; (ii) barrier
effects to movement of birds; (iii) loss of vegetation; (iv) accidental discharges of
hazardous materials; (v) community health and safety hazards; (vi) noise impacts caused

20
47

48

by the wind turbines; and (vii) shadow flicker caused by sunlight passing through the
moving blades.

One of the potential risks associated with wind power facilities is bird collision. The bird
field study conducted in July 2011, outside of the migratory seasons, registered only 18
species of birds within the wind project area (0.4% of the 446 bird species registered in
Uruguay). Desktop studies from other nearby areas, however, indicated the potential
presence of a significantly higher number of bird species in the project area,
approximately 230. Additional surveys were requested by the Bank in order to provide
more reliable baseline date. The project has contracted a local consulting firm capable of
conducting these surveys. The consultant was hired to conduct a series of four field
visits, starting in December 2012 and incorporating ten days of field activities during the
fall (April/May) migration period. Several species were either identified on the project
area or have been registered in the area during previous surveys including four species,
listed as sensitive on the IUCN Red List of Species: Limnoctites rectirostris and Rhea
americana (both listed as Near Threatened by the IUCN) as well as the Sporophila
cinnamomea and Heteroxolmis dominicana ( both listed as Vulnerable by the IUCN).
Based on flight elevation observations collected during the surveys, none of these species
pose a high, or even medium, risk of collision with turbine blades due to their relatively
low elevation flight patterns. Some night-time migratory species were observed during
the surveys; however, since the wind project area does not lie within any migratory routes
or important fly-ways, the risk of collision to migratory birds is expected to be low as the
numbers of individuals traversing the area will be low. The post-construction monitoring

will help in determining the risk of collision during actual operations. Should collision
rates be high during operations, mitigation measures such as changes in cut-in speed or
mandatory temporary shutdowns could be implemented.

Bats also face collision risk, and other risks,

ssociated with wind farms; in fact, the
incidence of bat mortality is generally higher for bats than birds, presumably because bats
seem to be attracted to wind generators. Several theories exist for this phenomenon
including: the bats view the tower as a potential roost site, dead insects on and near the
generator are seen as an easy food source, the bats are attracted to the heat produced by
the generator, and the sound and electromagnetism produced by the generator disrupts
their echolocation. Additionally, bats face barotrauma, a condition resulting from a
sudden change in atmospheric pressure (such as encountered near the rotor of an
operational turbine), which causes their fragile lungs to expand beyond capacity leading
to death. Bat field surveys were not conducted in conjunction with the EIA and no caves
were observed during field visits. Desktop reviews from other nearby projects identified
several species (of the 20 species known to exist in Uruguay) with potential to exist
within the wind project area. None of these species appear as threatened or vulnerable on
the IUCN List of Red Book Species; however, due to lack of accurate data, the Bank

21
49

4.10

4.11

requested the completion of additional surveys. Additional bat surveys were conducted in
December 2012 and 14 individuals representing two different species were captured.
During the fall (April/May 2013) surveys, 20 individuals representing three species were
captured and another species were identified by their calls using a sonic detection device.
None of the species observed on the site is considered sensitive according to the IUCN.
As with birds, the mortality to bats due to collisions with generators should be closely
monitored and reported during operations.

The EIA did not identify any species of amphibians and reptiles occurring within the
wind project area and it appears that no surveys were conducted during the field efforts
which primarily focused on birds. Additional surveys for reptiles and amphibians as well
as other species were requested. The Project hired a consulting firm to conduct reptile
and amphibian surveys along with the other bird and bat surveys. Additional surveys
were conducted in December 2012 and ten different species of reptiles and amphibians
were observed within the project area, none of which are listed as sensitive by the IUCN.
The second round of surveys conducted in April/May 2013 identified four additional
amphibian species to bring the total to 13 species of amphibians. During these surveys,
two additional reptiles species were also identified bringing the total to three. While
none of these species are considered protected by IUCN, it was noted that several other
species which are listed as sensitive by the IUCN and some of which are venomous
(rattlesnakes) are likely to occur on the site based on existing registries. Environmental
training should be provided to all workers to help identify these species and understand
both the dangers associated with these species as well as their protected status. A

procedure should be established to outline actions to be taken to protect the workers and
the animal during an encounter with these species.

The barrier effects are related to displacement. Displacement occurs when a species
decreases or discontinues use of an area due to a human activity. The level of barrier
effect depends on species, turbine layout, the species ability to compensate for losses in
energy due to avoidance, and most importantly, the size of the wind facility and the
presence of other wind farms in the region. The proposed project will have 31 towers and
is not located near other known planned wind farms. In addition, it does not appear that
the wind project area is crossed by any avian migratory routes. As such, the barrier effect
should not be significant.

Another impact will be the loss of vegetation within the project area and along the new
access roads and the 39 km transmission line. As mentioned previously, much of the
habitat has been previously significantly impacted by human activities. While the
majority of wind project area has been converted to pasture lands, there are some stands
of native vegetation and exotic tree species which may provide nesting habitat to various
species of birds; these stands will be avoided during construction. The transmission line

22
4.12

4.13

4.14

4.15

alignment also lies within modified pasturelands; however, the removal of some large
vegetation is more likely.

Maintenance activities during operation may cause accidental discharge of hazardous
materials (e.g. from changing the oil in the generator, fuel leaks from maintenance
vehicles or paint spills) or trigger occupational health and safety concerns (working at
heights). These potential impacts and risks are easily managed and will be addressed in
the Environmental Management Plan.

Community health and safety hazards specific to wind energy facilities primarily include:
aircraft navigation safety; electromagnetic interference; and radiation. The potential of
such hazards is not considered significant in the context of the Project since affected
communities will continue their economic activities (grazing and agriculture) on the land
where the Project is located. Increased community health and safety hazards related to
public access may not be insignificant, and will need to be adequately addressed in the
Project’s Environmental Management Plan, including adopting appropriate risk
prevention procedures and emergency planning during construction and maintenance
activities.

Potential noise impacts caused by the wind turbines during operation on adjacent
communities are not expected to be significant; however, there are some existing home
sites within the Project area and near planned turbine locations (the closest in
approximately 600 m) which may require mitigation. Based on the noise study, which
represents a worst-case scenario, four home sites may experience noise levels higher than
the acceptable standard for night time of 45 dBA and may require mitigation to reduce
noise levels around these four residences. Noise levels for all homes are within an
acceptable range of day time hours. Noise levels will be further verified through the
periodic monitoring of noise level to be carried out during the Project’s operation,
including at the site’s boundaries. Appropriate mitigation measures will be applied
should noise levels exceed accepted standards.

The project is situated within regional grasslands that have been identified by
NatureServe and The Nature Conservancy as critical ecosystems that are important for
biodiversity conservation. These habitats are important remnants of once expansive
grasslands that are home to several globally threatened bird species. Throughout their
range, these grasslands are under substantial threat from conversion to agricultural
croplands, afforestation with non-native tree species, and historically from the invasion of
non-native pasture species. Consequently, the Bank considers these habitats to be critical
natural habitat. This habitat type is abundant throughout Uruguay. Since approximately
126,663 Ha of the defined critical natural habitat exist, the project does not appear
present a significant conversion or degradation of critical natural habitat. The Project area

23
4.16

4.17

4.18

current land use is pastureland eliminating the threat of conversion and in order to
preserve the wind resources within the Project area, no eucalyptus groves will be planted

Social Impacts and Risks

Land Acquisition and Physical Displacement: The Project has already identified and
secured the land required to install the turbines, substation, underground transmission
lines, and access roads. These portions of the Project do not lead to any physical
displacement or resettlement. Land contract lease agreements have been signed with the
four individual land owners (all cattle ranchers) where the turbines, substation,
underground transmission lines, and access roads will be located. The compensation
package is consistent with IDB policies and offers a fair payment per ha disturbed, as
well as a payment per turbine sited on the property. The main transmission line (39 km
of 150 kV line) has been approved and land lease / land use agreements are being
negotiated. Approximately 66 parcels (slightly less actual land owners) will be affected
and no physical resettlement will occur; however, several of these owners may
experience economic displacement as they lose the ability to farm portions of their land.
Land lease agreements will have to be negotiated with the property owners. The Bank has
requested to be updated on the negotiation process, to be conducted by UTE, as it
progresses.

Cumulative Impacts

Cumulative impacts may exist in areas where multiple wind projects have been, or will
be, constructed in close proximity to each other and within established migratory routes
and corridors, or within sensitive areas. Although there are currently no other wind farms
in the immediate vicinity, with the growing number of turbines planned to be erected in
the area in the near future, the risk and concern of cumulative impacts also grows.
Currently, any cumulative impact study relating to bird collisions with wind turbines,
anywhere in the world, has been inconclusive due to the lack of data shared or otherwise
obtained from the various wind farms in operation. Data for the monitoring efforts of this
Project, as well as other projects will be helpful in determining the extent of cumulative
impacts and developing and implementing corrective measures in case the impact is
found to be significant.

Positive Impacts

The Projects will likely result in net positive benefits for the nearby communities as well
as the country, in general. The Project, during construction phase, will provide direct
employment to approximately 200 workers. A preference for workers from local
communities will be provided.

24
4.19

4.20

Both Projects will be tied into the Uruguayan national grid, thus providing cleaner energy
to the nation and reducing the carbon footprint of energy generation in Uruguay. The
Fingano project is expected to result in an estimated savings of 143,889 tCO,/year,
through the displacement of thermal power generation, while Vengano will save
approximately 115,111 tCOz/year.

The Project is currently working with the community and local officials including the
mayor of the nearest town to identify potential social programs which the Project can
support. Preference will be given to social programs which benefit women and children.
School field trips, as well as site visitations for other visitors, are envisioned for the
future when the wind farms are in full operation to teach school children and the
community about wind energy.

Vv. MANAGEMENT AND MONITORING OF ENVIRONMENTAL, SOCIAL, HEALTH

5.1

5.2

AND SAFETY AND LABOR IMPACTS AND RISKS
Description of Management Systems and Plans

Both wind power plants will operate under the same ESMP, which will be developed
according to the requirements established by the Uruguayan legislation and in line with
the Bank’s policies regarding Environmental Management Systems. The ESMP will
include regular monitoring of the facilities and monthly reports will be prepared during
construction concerning noise, air emissions, traffic issues, waste management, health,
safety and labor performance, trainings, as well as other issues. Detailed logs will be
maintained to document worker trainings, worker health certificates, work site incidents
and accidents, waste registers, and vehicle maintenance. A monthly report will be
provided to the Bank during construction and annual reports will be provided during
operations.

The most relevant social activities implemented by the Borrower to develop a good
relationship with the local communities include:

Public Consultations. The Project has already conducted two public consultation
meetings with community members and local authorities. The consultation sessions
were conducted locally and in Montevideo and provided an opportunity for interested
people to learn about the project and have their doubts and concerns addressed by
company representatives. The Project plans to conduct one more public consultation
meeting in the local community, to discuss changes in the project design, mainly a
reduction in the number of turbines to be installed. Details of the transmission line
alignment were included during the consultations.

Grievance Mechanism. The Project will implement a Grievance Mechanism to allow
stakeholders an opportunity to voice their opinions, concerns, complaint, or

25
53

54

5.5

5.6

iii.

comments outside of the public consultation meetings. These comments will be
recorded, as well as the Project’s responses to these comments. Issues will be tracked
to determine how the Project responds to complaints and works with the complainant
to resolve outstanding issues. The Grievance Mechanism will be accessible to
individuals impacted by the wind farm and the transmission line.

Community Relations Plan. The coverage of this plan includes both wind farms and
the transmission line. Its goal is to establish community participation mechanisms and
build positive relationships with interested groups to avoid or minimize potential
social conflict situations during project execution. This plan provides both a general
framework and specific procedural guidance for a continuous dialogue between the
local population and representatives of the company.

Potential Social Programs. The Borrower is in the process of identifying potential
social programs to support in the area. The Project will give precedence to social
programs or projects which benefit women and children in the local communities.

Monitoring and Supervision

This project includes different levels of supervision. The most relevant ones include (i)
Internal project supervision, conducted by the Borrower’s environment team and defined
within the ESMP; (ii) Bank supervision, carried out regularly by the project team with the
support of specialized consultants as needed; and (iii) inspections from DINAMA, an
entity of the Uruguayan Government responsible for enforcement of compliance with
environmental laws and regulations.

The Borrower will conduct monthly internal audits and send monthly reports to the
Lenders. The Bank, in coordination with other co-lenders, will conduct semi-annual
supervision missions during the construction phase and annual supervision missions
during operations to assess compliance with Bank policies. .DINAMA has the right to
conduct unannounced site audits of all projects to ensure all environmental conditions are
met.

The Borrower is currently preparing a detailed monitoring regime which will include
surveys for birds and bats to assess the impacts of collisions to these species. The
Borrower will work with the Bank and DINAMA to ensure monitoring protocols are
compatible with both Bank policies and DINAMA requirements for wind farms in
operation.

Indicators

In the case of environmental indicators, the projects will be assessed in terms of
compliance with the IDB Safeguard Policies and compliance with local regulations. The
annual report provided by the Borrower will detail vital information including calculated
reduction of CO2 emissions. Based on current energy production in Uruguay, the Carape

26
5.7

I and II Projects, combined are expected to create a reduction of approximately 259,000
ton CO,/year; the development goal is a combined reduction of 259,000 tons CO,/year.
Carbon reductions will be directly related to the amount of energy generated, of which,
an estimated 364.7 GWh is anticipated.

In the case of the social support programs, potential projects or programs must be
identified through consultation with local authorities and community groups. Following
project identification, a chronogram of activities will be developed which will include a
list of components, specific activities for each component, and expected results. Results
of the social programs will be reported in the semi-annual environmental and social
monitoring reports

VI. © REQUIREMENTS TO BE INCLUDED IN THE LEGAL AGREEMENTS

6.1

Based on the ESDD conclusions, the conditions described below are required to be
fulfilled for the Project prior to loan approval/financial close and throughout the life of
the loan, in form and substance satisfactory to IDB:

Throughout the Life of the Loan

6.2

The IDB will require within its Loan Agreement that the Project and each Project party
(Sponsor/Borrower/Company) and other Project/Environmental parties, including
construction companies and operators, and any contractors and sub-contractors will, at all
times during the life of the Loan Agreement, comply with the following requirements:

applicable environmental, social, health and safety, and labor regulatory requirements of

Al
Uruguay.
Al

requirements associated with any environmental, social, health and safety, and labor
related permits, authorizations, or licenses that apply to the Project, the Borrower or any
ty responsible for executing the Project or its mitigation measures.

Lo}
eS

. All environmental, social, health and safety, and labor requirements of the Project contracts

and any subsequent modifications.

. All aspects and components of all of the Project’s environmental, health and safety, social

and labor documents.

. All relevant IDB policies such as the Environment and Safeguards Compliance Policy (OP-

703), the Disaster Risk Management Policy (OP-704) and the Disclosure of Information
Policy (OP-102), the Involuntary Resettlement policy (OP-710), the Operational Policy on
Indigenous Peoples (OP-765) and the Gender and Equity in Development Policy (OP-270)
and their respective guidelines.

27
6. Comply with all the requirements indicated in the Environmental, Health and Safety Action
Plan.

Prior to First Disbursement

63

64

6.5

6.6

6.7

The Project will develop and implement a project specific ESMP to assess and mitigate
the negative impacts associated with the Project. The ESMP will include a defined
monitoring and supervision regime. All project contractors will also be required to
comply with the actions described in the ESMP.

The Project will appoint an Environmental and Social Specialist (new hire or designate
existing employee) for the duration of the construction period to prevent and manage
potential impacts and supervise and monitor mitigation measures. The Borrower shall
present to the Bank an updated organizational chart illustrating roles and responsibilities
throughout the project cycle.

The Project will conduct community engagement activities with local authorities and
community groups to identify and implement potential social programs. The Project will
look specifically to support social programs directed at benefitting local women and
children.

The Project will develop and submit to the Bank an Emergency Response Plan /
Contingency Plan / Evacuation Plan.

The Project shall demonstrate to the Bank that all pending land use permits have been
obtained. Copies of relevant permits, contracts, and agreements shall be submitted to the
Bank.

Prior to Each Disbursement

68

The Sponsor/Borrower/Company shall certify compliance with all environmental social,
health and safety and labor requirements in the loan agreement, including any Corrective
Action Plans if applicable.

Prior to Construction

6.9

6.10

The Borrower shall develop and implement a grievance mechanism that corresponds to
best industry practices (IFC Good Practice Note, Addressing Grievances From Project-
affected Communities, dated September 2009) for the public, including those affected by
the transmission line.

The Borrower shall incorporate into all contractors’ contracts clear regulations and
penalties for non- compliance with policies, plans and programs (including mitigation
measures) adopted by the company. This will include clear procedures and timing for
reporting environmental, health and safety related incidents/accidents and a specific

28
6.11

monitoring program to assess causes of incidents/accidents and track performance of the
corrective measures. The Company shall provide evidence of supervision and oversight
of the contractors.

The Project shall present report detailing the remediation and protection of the various
cultural sites and present final clearance from Government to IDB. The report shall also
detail the establishment of a Chance Find Procedure to be implemented throughout the
construction period.

Prior to Operations

6.12

6.13

6.14

The Project will develop and implement a project specific ESMP for Operations to assess
and mitigate the negative impacts associated with the Project during the operations phase.
The ESMP will include a defined monitoring and supervision regime. All project
contractors will also be required to comply with the actions described in the ESMP.

The project will develop a Bird and Bat Monitoring Protocol to be approved by the Bank.
At a minimum, the bird and bat monitoring and related activities will be initially
conducted for a period of two years following the start of operations of the Project.
Depending on the survey results the Bank may decide to continue the bird and bat
monitoring for additional years.

The IDB or an Environmental and Social consultant appointed by the IDB shall certify
compliance with all environmental and social requirements of the loan agreement
including any Corrective Action Plans if applicable.

29
ANNEX I: PHOTO LOG — CARAPE I and CARAPE IIT WIND POWER PLANTS

30
Figure 3: Second wind measurement mast

Figure 4: Planned location of turbine #9

31
32
ANNEX II: ENVIRONMENTAL AND SOCIAL ACTION PLAN

Carape Wind Power Project -Environmental and Social Action Plan

September 2013

Key items

Actions/Deliverables

Deadline

Status/Details

1. Environmental and Social Management System / Plan de Gestién Ambiental

Policies

Current policies need to be expanded

1.1 Expand the existing Plan de Gestion Ambiental (wastewater, waste,
noise emissions, hazardous chemicals, soil conservation, restoration)

1.2 Develop specific procedures for contractors (supervision and
enforcement mechanism)

Prior to Board

Action completed

Action completed

Organizational Capacity

The current in-house staff capacity is
insufficient to address potential issues

1.3 Appoint an Environmental and Social Specialist (new hire or
designate existing employee) to prevent and manage potential impacts
and supervise and monitor mitigation measures.

*The client shall present an organization chart of the current staff
(positions and responsibilities)

Prior to Board

Action completed

Stakeholder Engagement

Disclosure of information and

Consultation

Consultation activities have focused on
the wind park; communities have not
been consulted on the transmission line.

1.4 Work with UTE throughout the consultation process with impacted
land owners and inform the Lenders of progress

Immediately
following first
consultation /
Continuous

Ongoing — consultation
will continue
throughout construction

1.5 Develop a grievance mechanism that corresponds to best industry
pre
affected communities, dated September 2009) for the public, including

tices (IFC Good Practice Note, Addressing grievances from project-

Prior to Board

Action completed

33

Key items

Actions/Deliverables

Deadline

Status/Details

those affected by the transmission line

1.6 Disclose the grievance mechanism to local authorities

1.7 Disseminate the procedure to follow to make a claim under the
grievance mechanism and provide training if required

1.8 Set up a focal point (Environmental and Social Specialist) to
address claims during construction

Action completed

Action completed

Action completed

Management Programs

Submit in substance and form satisfactory to IDB the following plans:

Emergence Response Plan or
Contingency Plan has not been
developed

1.9 Emergency Response Plan / Contingency Plan (specifically to
address uncontrolled fires)

Prior to Board

Action completed

Permitting / Licensi

Environmental Permit

1.10 The Borrower shall present to the Lenders, the environmental
permits from DINAMA for the Wind Farm (Fingano and Vengano)

Prior to First
Disbursement

Action completed for
Fingano; Environmental
permit pending for
Vengano

Environmental Permit

1.11 The Borrower shall present to the Lenders, the environmental
permit from Dinama for the Transmission Line

Prior to First
Disbursement

Action completed for
Fingano; Environmental
permit pending for
Vengano

2. Labor and Working Condition

s

Improvements are required so the
project is aligned with best industry
practices in terms of health and safety

2.1 Incorporate in contractors’ contracts clear regulations and penalties
for non- compliance with policies, plans and programs such as the ILO
Core Labor Standards (including mitigation measures) adopted by the

Prior to Board

Action completed

34

Key items

Actions/Deliverables

Deadline

Status/Details

of workers and affected communities

company

2.2 Define with contractors clear procedures for reporting
environmental, health and safety related incidents/accidents

2.3 Develop a specific monitoring program to assess causes of
incidents/accidents and track performance of the corrective measures

Action completed

Action completed

2.4 Provide evidence of supervision and oversight of the contractors by
the company.

Ongoing basis

The Project will submit
biannual monitoring
reports to the Bank. The
Bank or an independent
environmental and
social consultant will be
asked to comment on
this aspect in
monitoring reports

3. Land Acquisition and Economic Displacement

Land negotiations for the Right-of-
Way of the transmission line are still
pending

3.1 Present the updated land acqui:
final project’s layout

tions arrangements according to

3.2 Work with UTE to finalize negotiations of right of way for the
transmission line

3.3 Demonstrate that all pending land use permits have been obtained

Prior to First
Disbursement

Agreements in place for
wind farm area, process
on-going with UTE for
transmission line

There is no compensation plan or land
lease agreements for property owners
along the transmission line

3.4 Complete land lease agreements with affected land owners along
the transmission line alignment and submit agreements to the Lenders

Prior to First
Disbursement

Process on-going with
UTE for transmission
line

4. Biodiversity Conservation

35

Key items

Actions/Deliverables

Deadline

Status/Details

Birds

Bird Survey

4.1 The company will conduct bird surveys during the migratory season
including analysis of impacts particularly identifying protected species
and inhabitants of the Serrania del Este IBA, numbers of individuals,
behavior, direction of flight, altitude, and a Cumulative Impacts
Assessment.

Prior to Board

Action completed

Bird Monitoring Program for operations
has not been developed

4.2 The company will implement a post-construction Monitoring
Program for birds.

*Prior to start the monitoring, the protocol to be followed (if not IDB’s)
shall be presented to IDB for validation.

*Based on the results, the post- construction monitoring may be
extended beyond 2 years

Prior to First
Disbursement /
Ongoing

Status will be
determined during
monitoring

Bats

Bat Monitoring Program for operations
has not been developed

Public consultation meetings including
Wind Farm and Transmission Line.

43 The company will implement a post-construction Monitoring
Program for bats.

*Prior to start the monitoring, the protocol to be followed shall be
presented to IDB for validation.

*Based on the results, the post- construction monitoring may be
extended beyond 2 years

5.1 Submit to the Lenders meeting minutes, attendance records, and
video recordings of the two public consultation meetings

Prior to First
Disbursement /
Ongoing

Prior to Board

Status will be
determined during
monitoring

Action completed

36

